Citation Nr: 9916748	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-45 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1994 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's ulcerative colitis is productive of severe 
symptoms, including diarrhea, bleeding, rectal urgency, and 
anemia.


CONCLUSION OF LAW

The criteria for an initial evaluation of 60 percent for 
ulcerative colitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7323 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement to the initial February 1996 
rating decision.  Therefore, it is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
that claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (increased ratings claims).  The Board 
further finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson, slip op. 
at 19-21, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (1998) (ratings to be assigned in the light of the 
whole recorded history).

The record shows that the RO granted service connection for 
ulcerative colitis in a February 1996 rating decision and 
assigned a 10 percent evaluation effective from August 1995.  
The RO made this determination based upon documentation of 
diagnosis and treatment of colitis in the veteran's service 
medical records.  In a subsequent rating decision in April 
1998, the RO increased the evaluation to 30 percent effective 
from August 1995.  The veteran's ulcerative colitis has been 
awarded a 30 percent schedular evaluation pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7323 (1998).  Under the 
rating schedule, ulcerative colitis is rated at 30 percent 
when it is characterized as moderately severe with frequent 
exacerbations.  For an increased rating to 60 percent, it 
must be severe, with numerous attacks a year and 
malnutrition, the health only fair during remissions.  
38 C.F.R. § 4.114, Diagnostic Code 7323 (1998).

At a VA examination in December 1995, the veteran reported 
having bowel symptoms for the past year, including diarrhea 
and stools with blood and mucous.  The veteran's height was 
recorded at 70 inches and his weight at 170 pounds.  
Examination of the abdomen found it to be soft and nontender, 
with normal bowel sounds.  Blood work, including hemoglobin 
and hematocrit, was within normal limits.  The examiner's 
impression was history of documented ulcerative colitis.

The veteran submitted a journal to the RO which described his 
daily symptoms of colitis from February to May 1996.  He 
related that he experienced numerous bowel movements each 
day, stools which contained blood and mucous, rectal urgency, 
fatigue, cramps, and lack of appetite.  He also used enemas 
regularly and complained of feeling feverish and achy at 
times.

VA outpatient records indicate that the veteran was treated 
from March through August 1996 for his ulcerative colitis.  
In June, the veteran complained of continued bleeding but 
stated that the cramping had improved.  He reported seven to 
ten loose bowel movements per day.  He was assessed with 
left-sided ulcerative colitis in poor control.  The following 
month, he reported that bowel movements occurred six to seven 
times a day and that the looseness and bleeding of the bowel 
movements had diminished.  He also described having less 
pain, and the rectal urgency, while still present, was 
better.  In August, the veteran reported having five bowel 
movements a day with little bleeding.  His weight reported 
during this period ranged from 174 pounds to 180 pounds.

The veteran submitted a statement with his VA Form 9 in 
November 1996.  He stated that he had experienced constant 
bleeding since the onset of his disability in early 1995.  
Other symptoms, such as abdominal pain and fever, would 
periodically reoccur.  He also had become anemic due to the 
blood loss and medication had not forced his colitis into 
remission.  He explained that he had a loss of appetite 
during the summer months and, consequently, bowel movements 
would decrease.  When he ate more, he would have an increase 
in mucous, diarrhea, pain, cramping, and rectal pressure.  
The rectal pressure awakened him in the mornings and periods 
of excessive bleeding made it difficult for him to leave his 
home.

In a statement dated February 1997, the veteran stated that 
the overall severity of his disability had improved since 
early 1995, but that it had never gone wholly into remission.  
The bleeding had never completely ceased and bowel movements 
had never decreased to less than five per day.  Periodically, 
all of the symptoms would worsen.  In addition, his 
medication did not provide much relief and caused side 
effects.  He generally had no appetite and he would eat only 
every two days.  He had become accustomed to the bleeding and 
could sometimes predict the onset of rectal urgency.  
However, he was bothered by the anemia and constant lack of 
energy.

Additional VA outpatient records showed that the veteran 
underwent a flexible sigmoidoscopy to determine the extent 
and severity of his colitis in February 1997.  There had been 
some improvement of the diarrhea over the past year, but 
bleeding continued to be present with every bowel movement.  
Objective findings included mucosal changes, edema, an 
erythematous appearance, a granular appearance, and a 
blurred/blunted vascular pattern.  There was no actual 
exudate or ulceration.  The physician noted that, 
surprisingly, the colitis did not appear particularly severe.  
The impression given was left-sided ulcerative colitis, 
unchanged as to the extent of disease when compared with 
previous exams.  It was noted that remission had not been 
obtained with steroid treatment.

The veteran underwent another VA examination in April 1997.  
He related a history of chronic diarrhea and frequent rectal 
bleeding as well as being extremely weak and lightheaded at 
the present time.  He reported that his stools had been loose 
and bloody and that he was experiencing abdominal pain.  
Objective findings included a slightly elevated temperature, 
a weight of 163 pounds, active bowel sounds, and mild mid-
lower abdominal discomfort on palpation.  Hemoglobin was 9 
with a hematocrit of 26.6 and the veteran was described as 
being very weak.  The examiner recommended a colonoscopy to 
determine the extent and severity of the veteran's disease.  
He stated that the veteran certainly was symptomatic from 
active ulcerative colitis.  In an addendum dated August 1997, 
the examiner classified the veteran's anemia as moderate to 
severe and found that his ulcerative colitis contributed to 
the anemia.  In turn, the anemia could be responsible for the 
veteran's weakness and lightheadedness.  He described the 
veteran's colitis as relatively severe.

The veteran was seen for gastrointestinal follow-ups at the 
VA Medical Center in May and December 1997 and June 1998.  In 
May, the veteran reported five to six bowel movements per 
day, with some improvement of symptoms.  In December, the 
veteran reported a flare-up with bleeding.  He related that 
he had no appetite, and that bowel movements occurred five to 
six times per day with no cramping.  At the visit in June 
1998, the history was recorded as six bowel movements per day 
and frequent severe rectal urgency.  The veteran now had 
minimal bleeding; however the bleeding had resolved almost 
completely during the spring.  The veteran had eaten more and 
gained weight due to the partial resolution of some symptoms.  
He reportedly had gained 23 pounds in the past six months and 
his weight was reported to be 202 pounds as contrasted with a 
reported weight of 176 pounds in May 1997 and 179 pounds in 
December 1997.

In summary, the Board finds that the disability picture 
created by the veteran's ulcerative colitis more nearly 
approximates the criteria required for the 60 percent rating.  
See 38 C.F.R. § 4.7 (1998).  In particular, the most recent 
VA examiner described the veteran's colitis as relatively 
severe and the medical evidence establishes that the 
veteran's colitis has never gone into complete remission.  
The veteran's symptoms, such as bleeding, do diminish at 
times, but are never fully controlled by medication.  
Therefore, the veteran experiences numerous periods of 
aggravation of symptoms each year.  Moreover, the Board finds 
that the veteran's statements concerning his disability are 
credible and supported by the evidence of record.

The Board recognizes that the veteran has not been found to 
be malnourished; however, he has been diagnosed with moderate 
to severe anemia due, at least in part, to the colitis.  The 
anemia has, in turn, caused symptoms such as dizziness and 
fatigue.  Therefore, the record shows the increased severity 
necessary for the next higher evaluation and the veteran's 
claim must be granted.

The Board finds, however, that the veteran's disability is 
productive of severe impairment, but of no more than severe 
impairment.  In particular, the veteran's colitis has not 
been described as pronounced and there has been no objective 
showing of marked malnutrition, general debility or serious 
complications such as liver abscess.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7323.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
ulcerative colitis has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An initial evaluation of 60 percent for ulcerative colitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

